NONPRECEDENTIAL DISPOSITION
                To be cited only in accordance with Fed. R. App. P. 32.1




                United States Court of Appeals
                                For the Seventh Circuit
                                Chicago, Illinois 60604

                                 Argued July 7, 2022
                                 Decided July 11, 2022

                                         Before

                    FRANK H. EASTERBROOK, Circuit Judge

                    DIANE P. WOOD, Circuit Judge

                    THOMAS L. KIRSCH II, Circuit Judge

Nos. 21-3293 & 21-3294

UNITED STATES OF AMERICA,                         Appeals from the United States District
     Plaintiff-Appellee,                          Court for the Central District of Illinois.

      v.                                          Nos. 19-cr-20030-001 & 11-cr-40116

MATTHEW POULIN,                                   Michael M. Mihm,
    Defendant-Appellant.                          Judge.

                                       ORDER


        Matthew Poulin comes before us after his supervised release in two separate
cases was revoked because he had used cocaine. He appeals two aspects of his revoca-
tions: the overall length of his term of reimprisonment and the condition that he abstain
entirely from the use of alcohol while he is on a renewed term of supervised release. Be-
cause the judge adequately justified both aspects, we affirm.
                                            I
       In 2011, Poulin pleaded guilty to receiving and possessing child pornography, in
violation of 18 U.S.C. § 2252A(a)(2)(A), (a)(5)(B), (b)(1)–(2). After two appeals, the
Nos. 21-3293 & 21-3294                                                              Page 2

district court ultimately sentenced Poulin to 84 months’ imprisonment and 10 years of
supervised release. Among other conditions, the court required Poulin to register as a
sex offender.
       Poulin did not register as required, violating both the conditions of release and
18 U.S.C. § 2250(a). This led to (1) revocation of his supervised release and reimprison-
ment, and (2) a criminal conviction and sentence for the § 2250(a) offense. Combining
the revocation sentence and the § 2250(a) sentence, the court sentenced Poulin to an ag-
gregated 24 months in prison, followed by two concurrent ten-year terms of supervised
release. (One term corresponded to his revocation—the “revocation term”—and the
other corresponded to his conviction for failing to register as a sex offender—the “fail-
ure-to-register term.”)
       Seven months after Poulin began his new terms of supervised release, he used
cocaine in violation of his release conditions. He admitted the violation, and the district
court revoked the remainder of his two supervised-release terms. Poulin now faced two
revocation sentences, and in return for his cooperation, the government recommended
two concurrent sentences. The judge instead sentenced him to consecutive terms of im-
prisonment (four months for violating the revocation term and eight months for violat-
ing the failure-to-register term), followed by two concurrent eight-year terms of super-
vised release. The judge also imposed a special condition of release, under which Poulin
is required to abstain entirely from alcohol.
        The judge gave a thorough explanation of his sentencing rationale. He ran the
revocation terms consecutively, he said, because he was “very worried” about the risk
of recidivism. Poulin’s failure to register and his cocaine use showed that he had “re-
sist[ed] enforcement of the rules” of his supervised release and did not respect the law.
Further, according to the probation office’s report, which the court adopted, Poulin had
failed to fulfill the requirement that he notify that office about his relationships with
women living with minor children. This failure, which could have led to undisclosed,
close contacts between Poulin and minors, confirmed Poulin’s “attitude problem” and
compromised the probation office’s ability to monitor him and protect these children.
       The court also explained why it rejected Poulin’s objection to the restriction on
his alcohol use. The judge observed that the record showed that any alcohol use “causes
[Poulin] to act in a manner that’s inappropriate.” He gave the following examples: Pou-
lin was diagnosed with an alcohol-induced mood disorder and alcohol dependence; he
previously admitted that he responds to stress by drinking alcohol; Poulin had once
supplied alcohol and money for an 18-year-old woman and her 15-year-old brother to
Nos. 21-3293 & 21-3294                                                                Page 3

buy crack cocaine; and the probation office reported that Poulin was removed from sex-
offender treatment because of alcohol use.
                                             II
       On appeal, Poulin first argues that his combined reimprisonment term of
12 months is unreasonably long. (He does not argue that the two terms must be concur-
rent.) He reasons that the offenses underlying his revocation were “nonviolent,” and he
accepted responsibility by admitting guilt. But we normally will not upset a term of re-
imprisonment unless, under the factors set forth in 18 U.S.C. § 3583(e), the sentence is
plainly unreasonable. United States v. Raney, 842 F.3d 1041, 1043 (7th Cir. 2016). Section
3583(e), governing revocations of supervised release, repeats most of the factors of 18
U.S.C. § 3553(a) that district courts routinely use at sentencing. United States v. Phillips,
791 F.3d 698, 701 (7th Cir. 2015).
        We see nothing unreasonable about the 12-month term of reimprisonment im-
posed here. The judge furnished an “adequate statement of [his] reasons,” consistent
with 18 U.S.C. § 3553(a), for the consecutive four-month and eight-month terms. United
States v. Jones, 774 F.3d 399, 404–05 (7th Cir. 2014). First, based on Poulin’s repeated dis-
respect of the law (failure to register and cocaine use), see § 3553(a)(1), the judge
thought that Poulin’s risk of recidivism was high, even though his offenses were not vi-
olent. See § 3553(a)(2)(A)–(C). Second, the judge also reasonably viewed Poulin’s failure
to meet his obligation to disclose his romantic relationships—which created the risk of
undisclosed contacts with minor children—as evidence of his “attitude problem,” his
“ignor[ing] the rules,” and his potentially endangering children. Finally, the court
found that Poulin was “not respectful of the process” and flouted the release conditions.
Jones, 774 F.3d at 405.
        Poulin next argues that the condition of supervised release requiring him to ab-
stain from alcohol is “not necessary” to protect the public or to treat him. We review the
ban on alcohol use for abuse of discretion by assessing whether that ban is “reasonably
related” to the “adequate deterrence” of future crimes or providing Poulin “correctional
treatment.” See United States v. Armour, 804 F.3d 859, 867 (7th Cir. 2015); 18 U.S.C.
§3553(a)(2). The court permissibly found that a ban on alcohol use would serve both
ends. As it explained, Poulin had shown alcohol dependence and stress-based alcohol
use, he had supplied alcohol to two teenagers, and (based on the probation office’s re-
port) he was removed from sex-offender treatment because of his use of alcohol. These
factors adequately justify the complete ban on alcohol use. See United States v. Poulin,
809 F.3d 924, 933 (7th Cir. 2016).
       We therefore AFFIRM the judgments of the district court.